DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Response to Arguments
Applicant's arguments filed 08 February 2022 have been fully considered but they are not persuasive.
Regarding the objection to the drawings for failing to show the multi-level power converter recited in claim 3, Applicant argues that item 304 in Fig. 5 shows this claimed feature (Remarks, p. 5). 
However, it is respectfully asserted that Fig. 5 shows a two-level converter and not the multi-level converter described in the specification and recited in claim 3, as that term is understood to persons of ordinary skill in the art to mean converters producing three or more unique output levels. The specification at [0044] apparently uses the term in this way, by including known examples such as the neutral-point-clamped, flying capacitor, and other topologies which produce three or more output levels.
While the specification provides support for the recited feature of claim 3 in paragraph [0044] as Applicant notes, the multi-level power converter is simply not shown in the described Fig. 5. That is, although [0044] teaches that the illustrated converter 304 in Fig. 5 “may be” a different converter than what 

Regarding the rejections of independent claims 1 and 16 under 35 U.S.C. 103 in view of the cited prior art combinations, Applicant argues that the primary reference Shimada ‘883 fails to disclose certain features including “a capacitor in the first set of capacitors is positioned closer to a respective switching device of the plurality of switching devices than a corresponding capacitor of the second set of capacitors ... the first type of capacitors comprise film capacitors and the second type of capacitors comprise electrolytic capacitors” (Remarks, p. 6). Specifically, the Remarks state:
The Office Action has cited to p.3 lines 33-39, the voltage source capacitors 4, and the capacitors 1 of Shimada '883 as allegedly teaching the aforementioned limitations. However, Applicant asserts that Shimada '883 provides no teaching for a capacitor in the first set of capacitors is positioned closer to a respective switching device than a corresponding capacitor of the second set of capacitors. Although Shimada '883 discusses a voltage source capacitor 4 installed close to the switch inside the 

Examiner respectfully disagrees with the characterization of Shimada ‘883’s teachings regarding this feature. In order to clarify the full disclosure of Shimada ‘883, the Office cites with this action a human-translation of the Shimada ‘883 publication (JP 2015-133883A) in its entirety, to replace the machine-translation which was used in the previous Office action.
In view of the full translation, Examiner respectfully submits that a person of ordinary skill in the art would readily understand that it teaches the claimed features at issue. Specifically, there are several instances in which Shimada ‘883 describes, either explicitly or implicitly, the relative locations of capacitor(s) in the first set (i.e., the voltage source capacitor 4 in Shimada, which is described as a film capacitor at least in [0016]) and corresponding capacitors in the second set (i.e., capacitors 1, described as electrolytic capacitors in, e.g., [0003], [0009] and [0016]).

In [0013], on p. 15 of the translation, Shimada teaches that the voltage source capacitor 4 (film capacitor) is “installed in close proximity to the switch inside the voltage source converter inverter” whereas the capacitor banks acting as power buffers (i.e., the electrolytic capacitors 1) “are arranged outside the inverter”.
Examiner respectfully asserts that one of ordinary skill in the art would clearly understand from the above passages that Shimada is teaching that the film capacitor 4 is provided closer to the inverter switches than the electrolytic capacitors 6. Thus, while only a single film capacitor 4 is explicitly taught by Shimada the plurality coming from the 103 combination as explained in the rejections), nonetheless it is clear that Shimada teaches that the film capacitor of the first set is positioned closer to a respective switch than a corresponding electrolytic capacitor of the second set.

Therefore, in light of the above explanations and the clearer description found in the newly-provided translation of Shimada ‘883, Examiner maintains the rejections of the claims on the basis that Shimada ‘883 does indeed teach, in both explicit and implicit terms, the claimed features to which Applicant has argued are lacking.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multi-level power converter of claim 3 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 1, 2, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JP 2015133883 A; citations will refer to the human-translation as newly provided with this Office action) in view of Wagoner (U.S. Patent 5,825,639).
In re claim 1, Shimada discloses a power conversion assembly (see Figs. 3 and 7), comprising: a power converter (8) comprising a plurality of switching devices (see detail of Fig. 4); a power source (7, 9) electrically coupled to the power converter; and a direct current (DC) filter circuit (4, 6) bridging the power converter and the power source, the DC filter circuit comprising a DC link comprising a positive rail (at top of 4), a negative rail (at bottom of 4), and a capacitor bank (comprising 4 and 6) bridging the power converter and the power source, the capacitor bank configured for maintaining a voltage of the DC link within a certain range (see [0009] at pp. 10-11 and [0013] at p. 15), the capacitor bank comprising a plurality of capacitors (capacitors 1 within portion 6, plus capacitor 4) coupled to the positive rail and the negative rail, the plurality of capacitors comprising, at least, a first capacitor (4) being a first type of capacitors (4 is a “voltage source capacitor” of the inverter 8, and is described as film capacitor 
Shimada does not explicitly disclose that the first capacitor may comprise a first set of capacitors (i.e., plural) of the first type. Whereas Wagoner teaches the conventional usage of a hybrid capacitor bank of first and second sets and types of capacitors for use in power converters (Abstract and Background section of the specification) with several possible implementations (e.g., Figs. 1-4). In particular Wagoner teaches that the capacitor bank may include one or more than one of each 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power converter of Shimada by incorporating additional film capacitors in parallel with the first capacitor (i.e., film capacitor 4), thus producing a first set of capacitors of the first type, in order to introduce higher capacitance and higher ripple current rating to the filter, as taught by Wagoner.
In re claim 2, Shimada discloses wherein the power converter comprises at least one of an AC-DC converter or a DC-AC converter (8 is an inverter as shown).
In re claim 4, Shimada discloses wherein the plurality of switching devices comprises at least one of an Insulated Gated Bipolar Transistor or a Silicon Carbide Metal Oxide Semiconductor Field Effect Transistor (Sic MOSFET) (Shimada shows the inverter 8 uses IGBTs as seen in Fig. 3).
In re claim 6, Shimada, as modified by Wagoner, discloses wherein the electrolytic capacitors have a higher capacitance 
In re claim 7, Shimada does not disclose wherein the film capacitors have a higher capacitance than the electrolytic capacitors. However, Wagoner teaches that the choice of the number and capacitance of each type of capacitor in the bank is a design decision and simply depends on the total capacitance needed for energy storage and the total ripple current capability needed for handling switching noise (Col. 3, lines 57 – Col. 4, line 21). 
Therefore it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the filter circuit in Shimada such that the film capacitors have a higher capacitance than the electrolytic capacitors, in order to produce a circuit capable of use in a system with high current ripple capability requirements but low energy storage requirements. 
In re claim 8, Shimada, as modified, discloses wherein the electrolytic capacitors are connected 1n parallel with the film capacitors (Shimada, Figs 3 or 7 – capacitors 1 in the bank 6 in parallel with the film capacitor 4).
In re claim 9, Shimada discloses wherein the electrolytic capacitors are integral within the DC filter circuit (i.e., in 
In re claim 10, Shimada discloses wherein the electrolytic capacitors are external to the DC filter circuit or the electrolytic capacitors are more electrically removed from the DC filter circuit via physical positioning relative to the film capacitors (i.e., the electrolytic capacitors 1 may be physically separate from the film capacitors 4: [0009] at p. 10 and [0013] at p. 15).
In re claim 11, Shimada discloses wherein the electrolytic capacitors are placed in a separate box apart from the film capacitors ([0013] at p. 15).
In re claim 12, Shimada discloses wherein the power source comprises at least one of an converter (see converter 9 in Figs. 3 and 7), an inverter, or a DC energy source, the DC energy source comprising at least one of a battery, fuel cell, or a solar panel.
In re claim 13, Shimada discloses wherein the power source comprises the converter (9, as explained above) or the inverter coupled to at least one of a generator (see AC generator 7) or a motor.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JP 2015133883 A) and Wagoner (U.S. Patent 5,825,639) as applied to claim 1 above, and further in view of Agirman et al. (U.S. 10,246,294).
In re claim 3, the combination of Shimada and Wagoner discloses the claimed invention as explained above, except for wherein the power converter comprises a multi-level power converter. Whereas Agirman discloses a DC link hybrid capacitor bank (see Fig. 3) for use in a power converter system comprising a multi-level converter (21/22) and teaches that the use of the multi-level converter may lead to cost savings due to using components with lower voltage rating requirements.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power converter from the combination of Shimada and Wagoner by using a multi-level power converter in order to reduce costs as taught by Agirman.

Claims 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JP 2015133883 A) and Wagoner (U.S. Patent 5,825,639) as applied to claim 1 above, and further in view of Spooner et al. (US 2020/0287378).
In re claims 14-16, the combination of Shimada and Wagoner discloses the claimed invention as explained above (see claim 1), except for wherein the power conversion assembly is part of a wind turbine power system, comprising a rotor comprising a 
Whereas Spooner discloses the use of a DC link hybrid capacitor bank (see Fig. 12, 998) within a wind turbine power system (see Figs. 1, 2; note [0138] teaches that the system may be a wind turbine generator system) comprising a rotor (16) with a rotatable hub having at least one rotor blade mounted thereto (as shown), a generator (18) coupled to the rotor, and wherein the DC link filter capacitor bank (see Fig. 12) is connected between with line side converter (30, 996) and a rotor side converter (28, 992). The capacitor bank is for providing energy storage for starting up operations, providing power to auxiliary loads, and enabling grid fault ride-through capabilities ([0115]-[0118]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the power converter capacitor bank of Shimada and Wagoner part of a wind turbine power system, comprising a rotor comprising a rotatable hub having at least one rotor blade mounted thereto; a generator coupled to the rotor, and wherein the power converter comprises a line side 
In re claim 17, Shimada discloses wherein the power converter comprises at least one of an AC-DC converter or a DC-AC converter (8 is an inverter as shown).
In re claim 19, Shimada discloses wherein the electrolytic capacitors are integral within the DC filter circuit (i.e., in one perspective, all of the electrolytic capacitors 1 in Shimada are a part of the DC filter circuit as shown in Figs. 3 and 7).
In re claim 20, Shimada discloses wherein the electrolytic capacitors are external to the DC filter circuit (i.e., the electrolytic capacitors 1 may be physically separate from the film capacitors 4: [0009] at p. 10 and [0013] at p. 15).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/FRED E FINCH III/Primary Examiner, Art Unit 2838